DETAILED ACTION
This office action is based on the claim set submitted and filed on 05/21/2021.
Claims 1-20 have been canceled. Claims 21-40 are new.
Claims 21-40 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 33-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 33 and 38 recite “synchronizing a plurality of third party inputs to the server providing information regarding the patient with respect to genetic information, telemedicine information, and nutrition intake information that are self recorded inputs from the patient”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0036], [0039], [0043] discloses third party inputs include genetic information, telemedicine, nutritionists are synchronized to server. There is no description that the mentioned information are self recorded inputs from the patient.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 26-28, 30, 33-34, 36, and 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) in view of Amarasingham et al. (US 2015/0213225 Al –hereinafter Amarasingham)

Regarding Claim 21 (New), Soon-Shiong teaches a patient-centric universal health recording and payment system (Soon-Shiong: [0145]), comprising:
a patient health card having a memory with computer instructions stored therein and one or more processors operatively coupled to the patient health card Soon-Shiong discloses a genome-based security device that is embodied as healthcare card [patient card] storing patient 
a synchronized server communicatively coupled to the patient health card, the synchronized server having synchronized patient information accessible and controllable by a patient using the patient card Soon-Shiong disclose a patient centric healthcare solution aggregates and synchronizes patient information on a secure server for authorizing a secure transaction and the patient controlling accessibility to his/her information where a genome-based security device that is embodied as healthcare card [patient card] storing patient data and actively maintains synchronization with a data server [synchronized server] (Soon-Shiong: [Fig 4, 6], [0016], [0024], [0075], [0122]; security engine 520 ensures that the synthetic variant stored in memory 530 is synchronized with the synthetic variant data on digital security server 590 so that the synthetic variant corresponds with the data…, [0124], When the patient attends an appointment with their healthcare provider, the provider can place the card near the provider's tablet computer… The tablet receives the synthetic variant and/or digital genome data 535 (e.g., exome data, WGS data, etc.) possibly via a secure protocol if desired, and then attempts to seek authorization to access the patient's healthcare history on the card…, [0126]-[0127], [0132], [0143]; the patient's card operates as the genome-based security device and the oncologist's device operates as the external device. Once the doctor's device receives authorization based on the patient's synthetic variant data from the patient's card, the device can unlock the patient's data for consumption by the stakeholder during the appointment…, [0145], [0147], [0187], [0195])  
a plurality of electronic medical … databases synchronized with the synchronized server communicatively coupled and controlled and managed by the patient health card and an electronic medical record Soon-Shiong discloses plurality of medical databases such as EHR, HIS, PACS in addition to other databases such as pharmacy, hospital, doctor office, that synchronizes as a patient centric database over a secure server (Soon-Shiong: [0006], [0145]; cOS aggregates and synchronizes distributed and disparate structured and unstructured information from EHR, HIS, and PACS into its globalized patient-centric database, [0149], [0152]-[0153], [0171], [0180])
a plurality of third party inputs to the synchronized server accessible using the patient health card and providing information regarding the patient with respect to genetic information …Soon-Shiong discloses third party inputs to include remote monitoring or remote health education in addition to inputs by other entities communicatively coupled via server such as healthcare provider, hospital, nurse, pharmacy, doctor office, etc. and when the synchronization is initiated with EMR or PHR via a secure server, information that may be obtained to include genetic/genome data, prescription information related to patient and (Soon-Shiong: [0048], [0072], [0147]-[0149]; the pharmacy and the hospital in the exemplary use cases described herein can be communicatively coupled with each other via the cOS system, [0150]- [0153], [0156]; types of digital data that may be stored in the card's memory includes at least one genome-based transaction token, healthcare data, genome data,…, [0162]; Videos and large file games are utilized to educate and entertain patients,…)
wherein the patient health card providing patient authentication or patient identification as a condition precedent to the patient input enabling accessibility to the patient-centric universal health record and payment system via an authorized and authenticated client device in proximity to the patient health card Soon-Shiong discloses a transaction device that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions (Soon-Shiong: [0038], [0048], [0124], [0143]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0147]; The patient places their Guardian Card near a docking port of the kiosk. The kiosk detects the presence of the card and reads the card, possibly via a NFC or proximate wireless interface … Upon authentication or authorization, the kiosk can transmit contextually relevant data (e.g., clinical data, genomic data, medical history data, etc.) to the card, [0148]; Actions or activities that reflect updates to the card may include numerous types of activities including crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, supply billing codes (e.g., CPT codes, ICD 9 codes, ICD 10 codes, DSM codes, etc.), update health spending accounts, [0216]-[0218], [0221]-[0222]).
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized with a server [synchronized server] and a genome-based transaction card [healthcare card] and using the card to access the server data and a transaction terminal such as a mobile device comprising a display [user interface] coupled to a synchronized server ([0058], [0094], [0131], [0146], [0165], [0167], [0192]) and provide an access to the records for different stockholders ([0124], [0141], [0143], [0145], [0147]-[0152], [0187]) , but does not expressly disclose different medical records databases of different entities and using the interface 
Experton teaches
a plurality of electronic medical record databases … Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0050], [0051]);
a universal user interface … coupled to the synchronized server for presenting the synchronized patient information from the plurality of electronic medical record databases, the plurality of third party inputs, and the plurality of patient sourced inputs Experton discloses a user interface portal on the medical record owner device, accessing records received from to multiple electronic health records and multiple healthcare providers in multiple locations (Experton: [Fig. 7], [0049], [0056], [0119]; The personalized portal may present a single display area that includes information from a plurality of sources including healthcare practitioners, insurance companies, an entity responsible for payment for services and other providers,… [0121], [0126], [0130]; The computing device 702 may receive and display a summary form 710 based on a patient's EHRs. The summary form is typically generated "on-the-fly" and/or on-demand. The summary form 710 may be dynamically updated to reflect activities in progress, or to add delayed information received from one or more sources of information, [0132]; The summary form may be presented in a single view, window and/or screen to allow a physician or patient to access desired information in one place, with a minimum of required navigation …include clinical information, administrative information and financial information, such as insurance eligibility information and past utilization and encounter information, [0141]).
a plurality of patient sourced inputs to the synchronized server … and providing information comprising patient monitored data, patient record outcome measures, and caretaker record outcome measures Experton discloses a feedback that is updating the patient records which can be provided through inputs regarding a performed procedure by a healthcare provider, diagnoses results, monitored data such as input from sensors coupled to the patient device, input by the patient through the patient device or a input/feedback entered by the provider observing the effect of a treatment and all inputs or feedbacks update the patient EHRs with outcomes of a treatment and determine the quality of care provided (Experton: [0007], [0033], [0056], [0119], [0139]; the patient device may report feedback information that can be used to assess quality-of-care…, [0140]-[0141]; A third type of closed-loop feedback 918 may be generated based on the patient's medical condition as reported by the patient or measured by instruments or sensors electronically coupled to the patient device…, [0147])
a patient input enabling accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Experton discloses a user [patient] may identify different databases, inputs from other entities and patient inputs such as medical devices to be accessed and specify type of information to be accessed (Experton: [0042], [0049], [0050]-[0051], [0053]-[0056], [0061]; Record owner may provide an electronic credential 218 that, when read and used by computing device 216, enables automatic access of combined individual records…, [0085], [0129]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different entities medical record and provide a user interface that can be used to maneuver around the 
The combination of Soon-Shiong and Experton discloses plurality of third parties inputs such as provider, hospital, insurance company, and genetic information (Soon-Shiong: [0048], [0060], [0072], [0147]-[0149]), (Experton: [0007], [0033], [0119], [0139]), however the combination Soon-Shiong and Experton  does not expressly discloses nutrition intake and telemedicine information. 
Amarasingham teaches 
a plurality of third party inputs … providing information regarding the patient with respect to genetic information telemedicine information, and nutrition intake information Amarasingham discloses third party inputs, e.g. health staff, medical devices, such as genetic information, dietary and supplement intake [nutrition], and telemedicine information  (Amarasingham: [0029]-[0030]; …The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges… genetic information… networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information…, [0035], [0045], [0095], [claim 1])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the different data collected from third parties to included genetic, telemedicine, food and supplement intake, as taught by Amarasingham where using such data helps determining the 

Regarding Claim 22 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the patient health card further provides funding for payments of health care services using cryptocurrency and enables transfers of value among a patient account, a service provider or an insurance provider Soon-Shiong discloses financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card where the transactions may take a place using cryptocurrency and conduct transaction [transfer] of payment between patient, provider, payee [service provider], payors [insurance provider], etc.  (Soon-Shiong: [0139]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, [0164], [0180], [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, [0187]; allows an entity that owns an account or its corresponding data to control transaction processing on transaction data 731 while also allowing the consumer to retain access to their complete data set on transaction device 710, [0216]-[0217], [0221]; payment systems for payors, payees, or providers).

Regarding Claim 23 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the system further comprises a patient health card providing patient authentication and patient identification as a condition precedent to the patient input enabling accessibility Soon-Shiong discloses a patient health card having a patient authentication requirements and being verified by the security server in order to enable the patient provide authorization for a healthcare provider, for example, to gain access to the patient health information (Soon-Shiong: [0124], [0147]).

Regarding Claim 24 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the patient health card further provides funding for payments of health care services and enables transactions and transfers of payment value among a patient account, a service provider and an insurance provider Soon-Shiong discloses financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card where the transactions may take a place using cryptocurrency and conduct transaction [transfer] of payment between patient, provider, payee [service provider], payors [insurance provider], etc.  (Soon-Shiong: [0139]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, [0164], [0180], [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, [0187]; allows an entity that owns an account or its corresponding data to control transaction processing on transaction data 731 while also allowing the consumer to retain access to their complete data set on transaction device 710, [0216]-[0217], [0221]; payment systems for payors, payees, or providers).

Regarding Claim 26 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the plurality of third party inputs comprises third party telemedicine, third party medical algorithms, third party medical treatment advice, third party disease and health management services, third party provided genetic sequencing information, and third party nutritional intake information Soon-Shiong discloses third party inputs to include genetic information [genetic sequencing], different sort of algorithms (e.g. can be used in the authentication process) or other algorithms included in the variant data, disease and treatment or health management data, and medical devices sensor data such as O2 sensor or air flow sensor data inputs that are gathered form different sources/third parties such as healthcare provider, nurse, pharmacy, doctor office, pharmacy, vending services, insurance company, etc. (Soon-Shiong: [0048], [0072], [0101]; [0122], [0128], [0130],  [0147]-[0152], [0156], [0162], [0219]; the disclosed genome-based transaction card can be provisioned based on direct input from a sequencing device). Experton discloses a treatment management system providing input to the patient EHR system to include outcome measure, treatment plan, therapy, etc. (Experton: [0135], [0137]-[0138], [0140]). Amarasingham discloses providing telemedicine data source and interaction between physician and patient including treatment information and supplement intake and food/dietary information [nutrition intake] (Amarasingham: [0029]-[0030], [0035], [0045], [0095], [claim 1]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Regarding Claim 27 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the plurality of patient sourced inputs comprises passive remote data collection from the patient, remote diagnostics from the patient, wearables from the patient, fitness trackers from the patient, self recorded inputs from the patient, and caretaker inputs observed about the patient and wherein the patient sourced inputs provides a normalized data set to the synchronized database Soon-Shiong discloses data collected from different sources such as smart watch, inputs of sensor data such as O2 sensor or air flow sensor and discloses normalizing process as such transaction attributes in a transaction data that includes different data such as measurement data, personal data, financial data, etc. (Soon-Shiong: [0048], [0132], [0156], [0165], [0209], [0221]), but does not expressly discloses self-input, fitness tracker, provider [caretaker] input. Experton discloses collecting patient data from sensors coupled to patient device where patient device can be a wearable watch, a fitness tracker, etc. In addition the input may be obtained by a patient self-recorded and healthcare or caretaker observation, as an example, to the effect of a treatment where all inputs or feedback update the patient EHRs (Experton: [0033], [0049], [0062], [0064], [0141]; [0147]). Amarasingham discloses using telemedicine for remote diagnostics from the patient (Amarasingham: [0029]-[0030], [0035], [0045], [0095], [claim 1]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Regarding Claim 28 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the plurality of electronic medical record (EMR) databases comprises one or more among a primary care physician EMR, a hospital EMR, a specialist EMR and a skilled nursing facility EMR Soon-Shiong discloses transaction and obtaining data from a hospital, a pharmacy (Soon-Shiong [0006], [0145], [0149], [0152]-[0153], [0171], [0180]). Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0051]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 30 (New), the combination of Soon-Shiong, Experton, and Amarasingham teaches the system of claim 21, wherein the user interface serves as a universal dashboard enabling the patient to control a flow and integration of information into the synchronized server and to other provider information databases where the patient has the ability to share the data with whomever they choose Soon-Shiong discloses patient card storing information to include authorization data and access level data and enables a patient to define access level to any/each entity (Soon-Shiong: [0063], [0104], [0141], [0156]) but does not expressly discloses a using a dashboard. Amarasingham discloses a dashboard or graphical user interface to provide access to data as such access may be provided to doctor, nurse, family etc. (Amarasingham: [0037], [0048], [0050], [0067], [0096], [0120]; Only those individuals that have been explicitly given permission by the patient can access this information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the system dashboard for facilitating interaction of patient to provide access or sharing of data to entities of interest, as taught by Amarasingham which helps reducing navigation time (Amarasingham: [0066]).

Regarding Claim 33 (New), Soon-Shiong teaches a patient-centric universal health recording and payment system, comprising:
a patient health card having a memory having computer instructions stored therein Soon-Shiong discloses a genome-based security device that is embodied as healthcare card [patient card] storing patient data (Soon-Shiong: [0124]; genome-based security device 510 is embodied as a healthcare card storing a patient's healthcare history as secured by the synthetic variant…, [0133], [0146]; a patient has a transaction card having a memory, a communication interface, and a transaction module…, [0149], [0197])
one or more processors coupled to the patient health card, wherein the one or more processors upon execution of the computer instructions cause the system (Soon-Shiong: [0016]) to perform the operations comprising of:
synchronizing a server with patient information accessible and controllable by a patient, Soon-Shiong disclose a patient centric healthcare solution aggregates and synchronizes patient information on a secure server for authorizing a secure transaction and the patient controlling accessibility to his/her information where a genome-based security device that is embodied as healthcare card [patient card] storing patient data and actively maintains synchronization with a data server [synchronized server] (Soon-Shiong: [Fig 4, 6], [0016], [0024], [0075], [0122]; security engine 520 ensures that the synthetic variant stored in memory 530 is synchronized with the synthetic variant data on digital security server 590 so that the synthetic variant corresponds with the data…, [0124], When the patient attends an appointment with their healthcare provider, the provider can place the card near the provider's tablet computer… The tablet receives the synthetic variant and/or digital genome data 535 (e.g., exome data, WGS data, etc.) possibly via 
synchronizing a plurality of electronic medical … databases from accessed providers … with the server communicatively coupled and controlled and managed by the patient health card and an electronic medical record Soon-Shiong discloses plurality of medical databases such as EHR, HIS, PACS in addition to other databases such as pharmacy, hospital, doctor office, that synchronizes as a patient centric database over a secure server (Soon-Shiong: [0006], [0145]; cOS aggregates and synchronizes distributed and disparate structured and unstructured information from EHR, HIS, and PACS into its globalized patient-centric database, [0149], [0152]-[0153], [0171], [0180])
synchronizing a plurality of third party inputs to the server providing information regarding the patient with respect to genetic information, … Soon-Shiong discloses third party inputs to include remote monitoring or remote health education in addition to inputs by other entities communicatively coupled via server such as healthcare provider, hospital, nurse, pharmacy, doctor office, etc. and when the synchronization is initiated with EMR or PHR via a secure server, information that may be obtained to include genetic/genome data, prescription information related to patient and (Soon-Shiong: [0048], [0072], [0147]-[0149]; the pharmacy and the hospital in the exemplary use cases described herein can be communicatively coupled with each other via the cOS system, [0150]- [0153], [0156]; types of digital data that may be 
wherein the patient health card provides patient authentication or patient identification as a condition precedent to the patient input enabling accessibility to the patient-centric universal health recording and payment system via an authorized and authenticated client device and wherein the patient health card further provides funding for payments of health care services using cryptocurrency and enables transfers of value among a patient account, a service provider or an insurance provider Soon-Shiong discloses a transaction device that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions where financial transactions as one of other transactions performed using synthetic variant stored on the genomic-based secure device or healthcare card as the transactions may be using cryptocurrency and conduct transaction [transfer] of payment between patient, provider, payee [service provider], payors [insurance provider], etc. (Soon-Shiong: [0038], [0048], [0124], [0139]-[0140], [0143]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0147]; The patient places their Guardian Card near a docking port of the kiosk. The kiosk detects the presence of the card and reads the card, possibly via a NFC or proximate wireless interface … Upon authentication or authorization, the kiosk can transmit contextually relevant data (e.g., clinical data, genomic data, medical history data, etc.) to the card, [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a 
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized with a server [synchronized server] and a genome-based transaction card [healthcare card] and using the card to access the server data and a transaction terminal such as a mobile device with a user interface coupled to a synchronized server ([0094], [0131], [0146], [0165], [0167]) and provide an access to the records for different stockholders ([0124], [0141], [0143], [0145], [0147]-[0152], [0187]) , but does not expressly disclose different medical records databases of different entities and using the interface presenting all third party information, and inputs related to outcome measures and providing accessibility to sourced inputs . 

Amarasingham teaches 
wherein the patient information comprises a voice of the patient from one or more among a passive remote data collection, remote diagnostics, …, or an authorized family member, wherein the voice of the patient comprises a plurality of patient sourced inputs to the synchronized server providing information comprising patient monitored data, patient record outcome measures, and caretaker record outcome measures Amarasingham discloses patient information that includes collecting data from devices, remote diagnosis/telemedicine, family 
a plurality of third party inputs to the server providing information regarding the patient with respect to genetic information, telemedicine information, and nutrition intake information that are self recorded inputs from the patient Amarasingham discloses third party inputs, e.g. health staff, medical devices, such as genetic information, dietary and supplement intake [nutrition], and telemedicine information  (Amarasingham: [Fig. 1, 16], [0029]-[0030]; …The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges… genetic information… networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information…, [0035], [0045], [0095]-[0097], [claim 1])
a universal user interface coupled to the server for presenting synchronized patient information including information from the voice of the patient, the accessed providers, and the third party inputs; and Amarasingham discloses a display [user interface] that is coupled to server providing patient data [voice of the patient], providers notes, remote devices monitoring etc., ( [0094]-[0095]; Using the patient's identification information, the patient's clinical and non-clinical data are retrieved from the data store, and displayed if necessary, (Amarasingham: [Fig. 1], [0037], [0094], [0096]; Once the access is authenticated, a selective subset of the patient's data are retrieved from the data store and displayed…, [0120]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different data collected from third parties to provide a remote diagnosis, inputs to included genetic, telemedicine, food and supplement intake and display the data stored on a server, as taught by Amarasingham where using such data helps determining the likelihood of occurrence of health/medical adverse event or disease classification (Amarasingham: [0029]).
The combination of Soon-Shiong and Amarasingham disclose a user medical databases such as HIS and EMR that are synchronized with a server [synchronized server] and a genome-based transaction card [healthcare card] and using the card to access the server data and a transaction terminal such as a mobile device with a user interface coupled to a synchronized server ([0094], [0131], [0146], [0165], [0167]) and provide an access to the records for different stockholders ([0124], [0141], [0143], [0145], [0147]-[0152], [0187]) , but does not expressly disclose different medical records databases of different entities and using the interface presenting all third party information.


a plurality of electronic medical records databases from accessed providers including one or more among a primary care provider, a hospital electronic medical record, a specialist provider electronic medical record or a skilled nursing facility electronic medical record Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0051]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong and Amarasingham to incorporate the different entities medical record, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]).

Regarding Claim 34 (New), the claim recites substantially similar limitations to claim 24, as such, are rejected for similar reasons as given above.

Regarding Claim 36 (New), the combination of Soon-Shiong, Amarasingham, and Experton teaches the system of claim 33, wherein the health card includes an application program interface enabling a web application to communicate with a monitoring device Soon-Shiong discloses using application program interface (API) to execute transaction and interactions between computing devices (Soon-Shiong: [0037], [0044], [0053], [0145]).

Regarding Claim 38 (New),  Soon-Shiong teaches a computerized method, the method comprising:
placing a patient health card having a memory with computer instructions therein within proximity of a client device in communication with a synchronized server Soon-Shiong discloses using patient health device [card] comprise memory and instructions such as communication or access authorizations when the device is within a proximity with other device [client device]   (Soon-Shiong: [0143], [0147]; The kiosk detects the presence of the card and reads the card, possibly via a NFC or proximate wireless interface…, [0154]
the other claim limitations recites substantially similar limitations to claim 33, as such, are rejected for similar reasons as given above.

Regarding Claim 39 (New), the combination of Soon-Shiong, Amarasingham, and Experton teaches the computerized method of claim 38, wherein the method further comprises:
receiving a plurality of third party inputs to the synchronization server providing information regarding the authorized user where the authorized user is a patient Soon-Shiong discloses inputs by third party such as healthcare provider, nurse, pharmacy, doctor office, etc. regarding genetic information, prescription information related to patient and synchronized to EMR or PHR via a secure server whereas a patient providing authorization to a provider to access his/her EMR, (Soon-Shiong: [0048], [0072], [0143], [0145]-[0152]); a patient is using their transaction Guardian Card to interact within a pharmacy);
receiving a plurality of patient sourced inputs to the synchronized server Soon-Shiong discloses data received from plurality of sourced input (Soon-Shiong: [0156], [0222]). Amarasingham discloses third party inputs, e.g. health staff, medical devices, such as genetic information, dietary and supplement intake [nutrition], and telemedicine information  (Amarasingham: [Fig. 1, 16], [0029]-[0030]; …The EMR clinical data may be received from ; and
receiving a patient input defining accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Soon-Shiong discloses a patient providing authorization to a provider to access his/her EMR, (Soon-Shiong: [0124], [0141], [0145], [0147]-[0152]) however Experton discloses a user [patient] may identify different databases, inputs from other entities and patient inputs such as medical devices to be accessed and specify type of information to be accessed (Experton: [0042], [0049], [0050]-[0051], [0053]-[0056], [0061]; Record owner may provide an electronic credential 218 that, when read and used by computing device 216, enables automatic access of combined individual records…, [0085], [0129]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate providing a user input that can be used for defining access, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]).


Claims 25, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) in view of Amarasingham et al. (US 2015/0213225 Al –hereinafter Amarasingham) in view of Dillenberger et al. (US 2017/0212781 A1 – hereinafter Dillenberger)

Regarding Claim 25 (New), the combination of Soon-Shiong, Experton, and Amarasingham teach the system of claim 21, wherein the system further comprises a patient health card providing patient authentication and patient identification as a condition precedent to enabling the patient input defining accessibility and wherein the patient health card further provides funding for payments using cryptocurrency  using the patient health card coupled to a client device … Soon-Shiong discloses syntactic variant and security data stored on the individual healthcare card/ genome-based security device and protocol transactions to enable individual [patient] authentication for others to access resources and using the data and synthetic variant to identify the individual. (Soon-Shiong: [0138]-[0140], [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, ...crediting or debiting accounts, adding or removing digital or crypto currency to the card, [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, loyalty program data, genomic data, application data, an application, a currency, a digital currency, a cryptocurrency)
However the combination of Soon-Shiong, Experton, and Amarasingham do not expressly disclose storing transaction using direct acyclic graph

Dillenberger teaches 
where the transaction is stored using a direct acyclic graph (Dillenberger discloses using directed acyclic graph DAG to store transactions, e.g. financial [payment], medical, etc. (Dillenberger: [Abs], [0005]; The transactions are data to be stored in the blockchain. The blocks are records that confirm when and in what sequence certain transaction became journaled as part of the blockchain… A directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the transactions…, [0029], [0042]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, and Amarasingham to store transactions using DAG, as taught by Dillenberger which enables execution of parallel and sequential transactions and enhance performance (Dillenberger: [0002], [0016]).

Regarding Claim 35 (New), the claim recites substantially similar limitations to claim 25, as such, are rejected for similar reasons as given above

Regarding Claim 40 (New), the combination of Soon-Shiong, Experton, and Amarasingham teach the system of claim 38, wherein the one or more processors are further configured to process a payment transaction using crypto currency initiated by use of the health card coupled to the client device (Soon-Shiong: [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, ...crediting or debiting accounts, adding or removing digital or crypto currency to the card, [0184]; transaction data 731 may include or more of an electronic medical record, an 
However the combination of Soon-Shiong, Experton, and Amarasingham do not expressly discloses using a directed acyclic graph for storing transaction(s). 
Dillenberger teaches … process a payment transaction … wherein the transaction is stored using a directed acyclic graph (DAG) Dillenberger discloses using directed acyclic graph DAG to store transactions, e.g. financial [payment], medical, etc. (Dillenberger: [Abs], [0005]; The transactions are data to be stored in the blockchain. The blocks are records that confirm when and in what sequence certain transaction became journaled as part of the blockchain… A directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the transactions…, [0029], [0042])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, and Amarasingham to store transactions using DAG, as taught by Dillenberger which enables execution of parallel and sequential transactions and enhance performance (Dillenberger: [0002], [0016]).


Claim 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) in view of Amarasingham et al. (US 2015/0213225 Al –hereinafter Amarasingham) in view of Roy et al.  (WO-2013016143-A1 – hereinafter Roy)

Regarding Claim 29 (New), the combination of Soon-Shiong, Amarasingham, and Experton teaches the system of claim 21, further comprising an Electronic Data Capture input to the synchronized server… Soon-Shiong disclose healthcare card provide a synchronization and transport data to research and clinical trials (Soon-Shiong: [0221] transaction cards can comprise a wireless connectivity system to enable the transport and storage of data including universal secured person identifier … This integrated informatics system transports medical, … or other data securely across hospitals, clinics, or homes on one hand and a plethora of medical entities, systems, or processes on the other. The latter includes clinical research, pharmaceutical trials, medical and pharmaceutical delivery systems).
However Soon-Shiong, Amarasingham and Experton do not expressly disclose providing the captured data for access by a research/researcher.
 Roy teaches
Electronic Data Capture input to the synchronized server enabling access to patient information for clinical research Roy discloses using an electronic data capture system to synch with patient medical records and provide an access patient-centric records [0029]; system 100 comprises data sources 104A through 104N, an integration system 106, a data warehouse 108, an access system 109, and an analysis system 110, [0036]; a computing device can provide one of data sources 104 by providing access to one or more databases…, [0038], [0048] Access system 109 extracts data from patient-centric records 114 in data warehouse 108…, [0055], [0060], [0067], [0104] FIG. 8 is a flowchart illustrating an example operation 800 of data source 700 in which an EDC interface is adapted based on data of patient-centric records…, [0105]-[0107]).


Regarding Claim 31 (New), the combination of Soon-Shiong, Amarasingham, and Experton teaches the system of claim 21, 
However Soon-Shiong, Amarasingham and Experton do not expressly disclose dashboard interfacing with a researcher or trial associate.
Roy teaches
wherein the user interface serves as a universal dashboard interfacing with a clinical research associate or a principle investigator doing clinical research Roy discloses dashboard interface(s) where different dashboard interface is used to present an interface for a concerned associate or investigator such as caregiver, or hospital or a clinic presenting a relevant data to the   (Roy: [0091] dashboard interface system 502 uses the output data to provide one or more dashboard interfaces… Different ones of the dashboard interfaces present data relevant to different audiences… Dashboard interface system 502 uses access system 109 to extract data from data warehouse 108. Dashboard interface system 502 uses the extracted data to generate output data that summarizes data in data warehouse… dashboard interface system 502 can also or alternatively use the data of patient-centric records 114 to generate output data that summarizes outcomes of therapies on patients treated at healthcare sites other than the particular healthcare site…).


Regarding Claim 32 (New) the combination of Soon-Shiong, Amarasingham, and Experton teaches the system of claim 21, 
However Soon-Shiong, Amarasingham and Experton do not expressly disclose interfacing dashboard with data capture system.
Roy teaches
wherein the user interface serves as a universal dashboard interfacing with an electronic data capture system (Roy:[0056]; the server device provides data representing an electronic data collection (EDC) interface to a client device. The client device renders the data to display the EDC interface to a user of the client device, [0099] dashboard interface system 502 in analysis system 110 can perform an analysis operation that generates summary data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, and Amarasingham to incorporate the interface of EDC system to the dashboard, as taught by Roy which helps collecting information from the patients to be analyzed and determine the outcomes of a clinical trial or research on the patient (Roy: [0003]).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) in view of Amarasingham et al. (US 2015/0213225 Al –hereinafter Amarasingham) in view of Hoffman et al. (US 2018/0114287 A1 – hereinafter Hoffman)

Regarding Claim 37 (New),  the system of claim 33, wherein the health card includes an application program interface enabling a web application to communicate with a monitoring device and a database … Soon-Shiong discloses using application program interface API through which digital genomic data of the genomic security device or healthcare card may be accessed to interact with devices and databases such as interacting with rewards program, incentive program (Soon-Shiong [0037], [0044], [0053], [0145], [0148], [0159]).
However Soon-Shiong does not expressly discloses monitoring devices to collect points converted to currency used for exchange of goods or/and services. 

Hoffman teaches 
an application program interface enabling a web application to communicate with a monitoring device and a database for a collection of points wherein the web application converts the collection of points to currency for exchange for meals, services and gym memberships and wherein the system at least tracks heart rate data and provides bonus points for healthful improvements indicated by the data from the monitoring device over time Hoffman discloses a collection of points based on user’s athletic health activities and level of improvement accordingly rewarding the user with points that are converted to a currency to be used to 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Soon-Shiong, Experton, and Amarasingham to incorporate providing a reward points to users based on exercise/health activities, as taught by Hoffman which encourages individuals to participate in athletic activities and improve their fitness levels (Hoffman: [0005]).



Response to Amendment
Applicant's arguments/remarks filed 05/21/2021 have been fully considered; the Applicant has amended the claims by canceling the original filed claims (1-20) and file a new set of claims (21-40) and accordingly. No Argument was presented. Accordingly:
In response to the mended claims, the 112(b) rejection, Examiner withdraws the rejection for the mentioned terms/limitations in the prior OA.
In response to the rejection under 35 U.S.C. 103, the Applicant has canceled all the claims in the rejection of the prior OA. Therefore, Examiner has applied new references based on the new ground of rejection for the claims 21-40 as filed. 


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/0186859	Electronic Medical Record and Payment Card
US 2018/0294048	Patient-Centric Portal
The references are relevant since it discloses a patient centric portal and control of providing data by the patient incorporating a smart card to facilitate the access and payment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626